EXHIBIT 10.1

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of
December 28, 2011 (the “Effective Date”), between Mines Management, Inc., an
Idaho corporation (the “Company”), and Glenn M. Dobbs (“Executive”).

 

W I T N E S S E T H   T H A T:

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated August 7, 2007 (the “Prior Agreement”); and

 

WHEREAS, the Company and Executive wish to amend and restate the Prior
Agreement; and

 

WHEREAS, the Company wishes to retain the services of Executive as President and
Chief Executive Officer of the Company and Executive is willing to continue to
make his services available to the Company on the terms and conditions herein
provided.

 

NOW, THEREFORE, in consideration thereof and hereof, the parties hereto covenant
and agree as follows:

 

Section 1                At Will Employment; Compensation.  The Company agrees
to employ Executive from the Effective Date, in the full time capacity of
President and Chief Executive Officer of the Company, with the responsibilities
normally associated with such position, which employment shall continue until
terminated as provided in Section 7 below (the “Term”).  Subject to the
provisions of Section 7, but not withstanding any other provision hereof, the
Company and Executive agree that Executive’s employment is “at will,” and either
Executive or the Company may terminate Executive’s employment at any time, for
any reason or no reason, with or without notice, warning or consent.  Beginning
January 1, 2012, the Company will pay Executive for his services at an annual
rate of Three Hundred Seventy Thousand Dollars ($370,000), payable in arrears,
in equal installments, in accordance with standard Company practice, but in any
event not less often than monthly, subject only to such payroll and withholding
deductions as are required by law or authorized by Executive.  Executive shall
also be entitled to participate in all employee benefit plans of the Company
during the Term on the same terms and conditions as other employees similarly
situated, subject to the Company’s right, in any event, to modify or terminate
such plans.  The Company shall pay Executive’s individual medical and dental
insurance premiums and shall provide paid monthly parking.  In addition,
Executive shall be eligible to receive such stock options as may be approved, in
its sole discretion, by the Compensation Committee of the Board of Directors of
the Company (the “Board”) or by the Board. Executive’s performance will be
evaluated annually or at such other times as determined by the Board.

 

Section 2                Office and Duties.  Executive shall serve as President
and Chief Executive Officer of the Company, and if elected a director of the
Company, as Chairman of the Board (so long

 

--------------------------------------------------------------------------------


 

as Executive serves as a director and is so appointed by the Board) and perform
duties customarily incident to such offices and all other duties as may from
time to time be assigned to Executive by the Board. Executive shall devote
substantially all of his business time, labor, skill, undivided attention, and
best ability to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of the Company on a
full time basis. Executive shall not directly or indirectly pursue any other
business activity without the Company’s prior written consent. Executive agrees
that he will travel as is reasonably necessary in the conduct of the Company’s
business.

 

Section 3                Expenses.  Executive shall be entitled to reimbursement
for expenses incurred by him in connection with the performance of his duties
hereunder upon receipt of vouchers therefor in accordance with such procedures
as the Company has heretofore or may hereafter establish.

 

Section 4                Vacation During Employment.  Executive shall be
entitled to such reasonable vacation time as may be allowed by the Company in
accordance with general practices established or to be established, but in any
event not less than four (4) weeks of vacation during each twelve (12) month
period plus usual statutory and other public holidays, the timing of such
vacation to be mutually agreed upon between Executive and the Company.  The
Company recommends that all employees take vacation, but if duties of Executive
prevent him from taking said vacation, Executive shall be paid for any unused
vacation at the end of each year. Unused vacation time will not be accrued and
carried from year to year.

 

Section 5                Additional Benefits.  Nothing herein contained shall
preclude Executive, to the extent he is otherwise eligible, from participation
in any group insurance programs or other fringe benefit plans that the Company
may hereafter, in its sole and absolute discretion, make generally available to
its employees.

 

Section 6                Certain Definitions.  For purposes of this Agreement,
the following words and phrases shall have the following meanings:

 

(a)           “Annual Compensation” shall be an amount equal to the sum of
(i) Executive’s annual base salary from the Company and its subsidiaries at the
rate in effect at the time of termination; and (ii) the amount of annual bonus,
if any, paid by the Company to Executive for the year prior to the
(A) termination of Executive’s employment (in the case of Annual Compensation
determined for purposes of Section 7(d)) or (B) Change in Control event (in the
case of Annual Compensation determined for purposes of Section 7(e)).

 

(b)           “Cause” shall mean termination by the Company of Executive due
to:  (i) engaging in illegal conduct, including but not limited to fraud or
embezzlement; (ii) being convicted of a felony; (iii) engaging in substance
abuse which impairs Executive’s ability to perform the duties and obligations of
his employment or causes harm to the reputation of the Company; (iv) the willful
breach of Executive’s duties to the Company; (v) failure or refusal by Executive
to follow reasonable directions given by the Board; or (vi) engaging in conduct
which, in the sole opinion of management of the Company, is deemed to be
detrimental to the Company.  Whether Cause exists for termination will be
determined by the Company in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

(c)           A “Change in Control” shall be deemed to have occurred if any of
the following occurs with respect to the Company:  (i) the direct or indirect
sale or exchange in a single transaction or series of transactions by the
shareholders of the Company of more than thirty five percent (35%) of the voting
stock of the Company by an individual, an entity or a “group” as that term is
defined in Section 13 of the Securities Exchange Act of 1934, as amended; (ii) a
merger or consolidation to which the Company is a party and following which the
shareholders of the Company do not have more than fifty percent (50%) of the
voting stock of the resulting company (or its ultimate parent company);
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a series of related Transactions (each of the items
(i) through (iii) constituting a “Transaction”) wherein the shareholders of the
Company immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting securities of the Company or, in
the case of a Transaction involving the sale, exchange, or transfer of all or
substantially all of the assets of the Company, the corporation or other
business entity to which the assets of the Company were transferred (the
“Transferee”), as the case may be.  For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting securities of one or more corporations or
other business entities which own the Company or the Transferee, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities.  The Board shall have the right to determine whether multiple
sales or exchanges of the voting securities of the Company or multiple
Transactions are related, and its determination shall be final, binding and
conclusive.  Notwithstanding the foregoing, a Change in Control shall not
include (i) a distribution or transaction in which the voting stock of the
Company or a parent or subsidiary is distributed to the shareholders of a parent
of such entity or (ii) any change in ownership resulting from an underwritten
public offering of the common stock or the stock of any parent or subsidiary
shall not be deemed a Change in Control for any purpose hereunder.

 

(d)           The “Change in Control Date” shall be any date during the Term on
which a Change in Control occurs.  Anything in this Agreement to the contrary
notwithstanding, if Executive’s employment or status as an elected officer with
the Company is terminated within sixty (60) days before the date on which a
Change in Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately before the date of such termination.

 

(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f)            “Disability,” for purposes of this Agreement, shall mean total
disability as defined in any long-term disability plan sponsored by the Company
in which Executive participates, or, if there is no such plan or such plan does
not define such term, then it shall mean the physical or mental incapacity of
Executive that prevents him from substantially performing the duties of
President and Chief Executive Officer, and which incapacity has continued for a
period of at least ninety (90) days, whether consecutive or not, in any three
hundred sixty five (365) day period.

 

3

--------------------------------------------------------------------------------


 

(g)           “Good Reason” means any of the following actions or omissions of
the Company without the consent of Executive:

 

(i)            the assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements, authority, duties or responsibilities), or any other
action that results in a material diminution in such position, authority,
duties, or responsibilities, excluding for this purpose an isolated or
inadvertent action not taken in bad faith;

 

(ii)           a material reduction by the Company in Executive’s base salary as
increased from time to time after the date hereof;

 

(iii)          a failure by the Company to maintain plans providing benefits at
least as beneficial as those provided by any benefit or compensation plan
(including, without limitation, any incentive compensation plan, bonus plan or
program, retirement, pension or savings plan, life insurance plan, health and
dental plan or disability plan) in which Executive is now participating, or any
action taken by the Company that would adversely affect Executive’s
participation in or reduce Executive’s opportunity to benefit under any of such
plans or deprive Executive of any material fringe benefit now enjoyed by him
where such failure or action results in a material negative change to Executive;
provided, however, that a reduction in benefits under the Company’s
tax-qualified retirement, pension, or savings plans or its life insurance plan,
health and dental plan, disability plans or other insurance plans, which
reduction applies generally to all participants in the plans shall not
constitute “Good Reason”;

 

(iv)          the Company’s requiring Executive, without Executive’s written
consent, to be based at any office or location in excess of fifty (50) miles
from his office location, except for travel reasonably required in the
performance of Executive’s responsibilities;

 

(v)           any failure by the Company to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated in
Section 14 of this Agreement; or

 

(vi)          any material breach of this Agreement by the Company.

 

Notwithstanding the foregoing definition of Good Reason, Executive cannot
terminate his employment hereunder for Good Reason unless (x) Executive notifies
the Compensation Committee or the Board in writing of the condition (or
conditions) which Executive believes constitutes (or constitute) a Good Reason
condition under (i) through (vi) above within thirty (30) days from the date of
the initial occurrence of such condition (a “Good Reason Notice”), (y) the
Company fails to cure, correct or mitigate the Good Reason condition within
thirty (30) days of receipt of a Good Reason Notice so that the Good Reason
condition no longer exists or Executive agrees, in writing, that after
modification or accommodation made by the Company such condition shall not
constitute a Good Reason condition, and (z) Executive terminates his employment
within sixty (60) days of the Good Reason Notice.

 

4

--------------------------------------------------------------------------------


 

(h)           “Protection Period” means the period beginning on the Change in
Control Date and ending on the one year anniversary of the Change in Control
Date.

 

Section 7                Termination of Employment.

 

(a)           Notwithstanding any other provision of this Agreement, Executive’s
employment may be terminated:

 

(i)            by Executive upon ninety (90) days written notice;

 

(ii)           by the Company upon thirty (30) days written notice, without
Cause;

 

(iii)          by the Company, with notice to Executive, for Disability;

 

(iv)          in the event of Executive’s death during the Term, provided that
the Company’s obligation to pay further compensation hereunder shall cease
forthwith, except that Executive’s estate shall be entitled to receive an amount
equal to one-twelfth (1/12) of Executive’s then current annual base salary for a
period of three (3) months beginning with the pay period immediately after
Executive’s death shall have occurred and payable on regular payroll dates; or

 

(v)           by the Company, at any time for Cause.

 

(vi)          Upon the termination of Executive’s employment pursuant to this
Section 7(a), this Agreement shall automatically terminate, except as otherwise
provided herein.

 

(b)           In the event that Executive’s employment is terminated pursuant to
Section 7(a)(i), (ii), (iii), (iv) or (v) or Section 7(e), Executive shall
receive an amount equal to Executive’s full base salary and vacation pay (for
vacation not taken) accrued but unpaid through the date of termination at the
rate in effect at the time of the termination.

 

(c)           Subject to Section 7(f), in the event that Executive’s employment
is terminated pursuant to Section 7(a)(ii) or (iii) or Section 7(e), in addition
to the amounts specified in Section 7(b):

 

(i)            shares, options, or other forms of securities issued by the
Company and beneficially owned by Executive (whether granted before or after the
date of this Agreement) that are unvested, restricted, or subject to any similar
restriction shall vest automatically on the termination date and shall be
exercisable by Executive or Executive’s personal representative in accordance
with the terms of the applicable Company stock option plan and restrictions
shall lapse; and

 

(ii)           the Company shall pay the premium for Executive’s continuation
coverage for health benefits provided by the Company for a period of up to
twenty-four (24) months following the date of termination.  Such continuation
coverage shall be in the form of COBRA continuation coverage for so long as
Executive is eligible for COBRA continuation

 

5

--------------------------------------------------------------------------------


 

coverage, and thereafter shall be in the form of health insurance coverage
substantially similar to the coverage then offered to employed executives of the
Company.

 

(d)           Subject to Section 7(f), in the event that Executive’s employment
is terminated pursuant to Section 7(a)(ii) or if Executive terminates his
employment for Good Reason, in addition to the amounts specified in
Section 7(b) and the benefits provided in Section 7(c), the Company shall pay to
Executive in a lump sum in cash on the sixty-first (61st) day following the date
of termination of Executive’s employment (the “Payment Trigger Date”), a
severance amount equal to Executive’s Annual Compensation.

 

(e)           Benefits upon Termination During a Protection Period.  Subject to
Section 7(f), if during a Protection Period, Executive’s employment is
terminated by the Company other than for Cause, for Disability or other than as
a result of Executive’s death, or if Executive terminates his employment for
Good Reason during the Protection Period, the Company shall pay to Executive in
a lump sum in cash, on the sixty-first (61st) day following the date of
termination of Executive’s employment (the “Protection Period Payment Trigger
Date”), a severance amount equal to three (3) times Executive’s Annual
Compensation.  For the avoidance of doubt, Executive shall be entitled to the
payment of a severance amount under Section 7(d) or 7(e) but not both.

 

(f)            In order to receive any payment or other consideration set forth
in Section 7(c)(i) or (ii), 7(d), or Section 7(e), Executive must, within
twenty-two (22) days (or such longer period as may be required by law) following
the Payment Trigger Date or Protection Period Payment Trigger Date, as
applicable, sign a Severance and Release Agreement substantially in the form
attached hereto as Exhibit A, and such Severance and Release Agreement must not
have been revoked by Executive.

 

Section 8                Gross-Up Benefits.  Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 8 (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by Executive with respect to such excise tax that are not due to Executive’s
actions or inactions (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes imposed
upon the Gross-Up Payment (including any federal, state, and local income taxes,
employment taxes under Section 3101(b) of the Code, and Excise Taxes, and
assuming that the highest marginal income tax rate or rates applicable to
Executive apply to the Gross-Up Payment), Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  In the
event that Executive is entitled to a Gross-Up Payment, the following shall
apply:

 

(a)           All determinations required to be made, including whether and when
a Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by a nationally recognized certified public accounting firm selected by the
Company (the “Accounting Firm”).  The Accounting Firm shall be requested to
provide detailed supporting calculations both to the Company

 

6

--------------------------------------------------------------------------------


 

and to Executive within fifteen (15) business days of the receipt of notice that
there has been a Payment.  All fees and expenses of the Accounting Firm shall be
borne solely by the Company.  Any Gross-Up Payment shall be paid by the Company
to Executive within five (5) days of the receipt of the Accounting Firm’s
determination, but in no event later than the last day of the taxable year
following the taxable year in which the Excise Tax is incurred.  Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.  As a result of uncertainty in the application of Sections 280G and
4999 of the Code, it is possible that Gross-Up Payments that will not have been
made by the Company should have been made (an “Underpayment”).  In the event the
Company exhausts its remedies pursuant to the following subparagraph and
Executive is thereafter required to make a payment of any Excise Tax, the
Accounting Firm shall be requested to determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to Executive, but in no event later than the last day of the taxable
year following the taxable year in which the Excise Tax is incurred.

 

(b)           Executive shall notify the Company in writing of any assertion by
any taxing authority that, if successful, would require the payment by the
Company of an Underpayment.  Such notification shall be given as soon as
practicable, but no later than ten (10) business days after Executive is
informed of such assertion.  Executive shall apprise the Company of the nature
of such assertion and provide copies of all letters, notices, etc. regarding the
assertion, and written summaries of any statements made to Executive or by
Executive in connection with the assertion.  Executive shall not pay any amount
asserted to be due prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such assertion is
due).  If the Company notifies Executive in writing prior to the expiration of
such period that the Company desires to contest such assertion, Executive shall:

 

(i)            give the Company any information reasonably requested by the
Company relating to such assertion,

 

(ii)           take such action in connection with contesting such assertion as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such
assertion by an attorney reasonably selected by the Company,

 

(iii)          cooperate with the Company in good faith in order effectively to
contest such assertion, and

 

(iv)          permit the Company to participate in any proceedings relating to
such assertion;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax and income and employment tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses, which amounts shall be paid no later than the last day of
the taxable year following the taxable year in which such amounts are incurred. 
The Company shall control all proceedings taken

 

7

--------------------------------------------------------------------------------


 

in connection with such contest, and, at its sole discretion, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such assertion and may, at
its sole discretion, either direct Executive to pay the tax asserted and sue for
a refund or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that, if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax and income and employment tax (including interest or penalties) imposed with
respect to such advance or with respect to any imputed income in connection with
such advance, which indemnified amounts shall be paid no later than the last day
of the taxable year following the taxable year in which such amounts are
incurred; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(c)           If, after the receipt by Executive of a Gross-Up Payment or an
amount advanced by the Company, Executive becomes entitled to receive any refund
with respect to the Excise Tax to which such Gross-Up Payment relates or with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of this section, if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by Executive of an amount
advanced by the Company pursuant to this section, a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

Section 9                Code Section 409A.

 

(a)           The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted and operated to be in compliance therewith.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.  If Executive notifies the Company
that Executive has received advice of tax counsel with expertise in Code
Section 409A that any provision of this Agreement would cause Executive to incur
any additional tax or interest under Code Section 409A (with specificity as to
the reason therefor) or the Company independently makes such determination, the
Company and Executive shall take commercially reasonable efforts to reform such
provision to try to comply with or be exempt from Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A, provided that any such modifications

 

8

--------------------------------------------------------------------------------


 

shall not materially increase the cost or liability to the Company.  To the
extent that any provision hereof is modified in order to comply with or be
exempt from Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Code Section 409A.

 

(b)           Executive shall have no right to designate the date of any payment
hereunder.

 

(c)           Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”) to the
extent required under Code Section 409A.  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Executive in a lump sum, and all remaining payments due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(d)           For purposes of compliance with Code Section 409A, (i) all
expenses or other reimbursements under this Agreement shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by Executive, (ii) any right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.

 

(e)           Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Code Section 409A be subject to offset by any other amount
unless otherwise permitted by Code Section 409A.

 

(f)            To the extent necessary to avoid the imposition of additional
tax, interest or penalty under Code Section 409A, “termination,” “termination of
employment,” “termination of Executive’s employment” and similar terms, where
used in this Agreement, shall mean the occurrence of a “separation from service”
as such term is defined in Treas. Reg. § 1.409A-1(h).

 

(g)           Each payment of “deferred compensation” for purposes of Code
Section 409A contemplated by this Agreement shall be a separate payment, and a
separately identified and determinable payment, for purposes of Code
Section 409A.

 

Section 10             Proprietary Information.  Executive hereby grants to the
Company all right, title, and interest in and to any information concerning
discoveries; methods; business plans and practices; enterprises; explorations;
mining information; plant design, location, or operation; works made for hire;
or any other information affecting the business operations of the Company and
any

 

9

--------------------------------------------------------------------------------


 

invention, discovery, or improvement conceived or reduced to practice in
connection with the services performed hereunder (“Proprietary Information”). 
Executive will keep signed, witnessed, and dated written records of all such
inventions, discoveries, or improvements; will furnish the Company promptly with
complete information in respect thereof and will do all things necessary to
protect the interests of the Company therein.

 

Section 11             Confidentiality.  Executive shall not, either during the
period of Executive’s employment with the Company or thereafter, reveal or
disclose to any person outside the Company or use for Executive’s own benefit or
for the benefit of any third party, without the Company’s specific written
authorization, whether by private communication or by public address or
publication or otherwise, any information not already lawfully available to the
public concerning the Company or the Company’s equity securities, including any
Proprietary Information, whether or not supplied by the Company, and whether or
not made, developed, and/or conceived by Executive or by others in the employ of
the Company.  All originals and copies of any of the foregoing, relating to the
business of the Company, however and whenever produced, shall be the sole
property of the Company, not to be removed from the premises or custody of the
Company without in each instance first obtaining written consent or
authorization of the Company.  Upon the termination of Executive’s employment in
any manner or for any reason, Executive shall promptly surrender to the Company
all copies of any of the foregoing, together with any other documents,
materials, data, information, and equipment belonging to or relating to the
Company’s business and in his possession, custody, or control, and Executive
shall not thereafter retain or deliver to any other person, any of the foregoing
or any summary or memorandum thereof.

 

Section 12             Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed to have been given when delivered or
three (3) days after mailing if mailed by first-class, registered, or certified
mail, postage prepaid, addressed (a) if to Executive: Glenn M. Dobbs, 22820 E.
Clearwater Lane, Liberty Lake, Washington 99019, and (b) if to the Company:
Chief Financial Officer, Mines Management, Inc., 905 W. Riverside Ave.
Suite 311, Spokane, WA 99201, or to such other person(s) or address(es) as the
Company shall have furnished to Executive in writing.

 

Section 13             Survival.  The rights and obligations of the parties
hereto arising under Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20
and 23 shall survive the termination or cancellation of this Agreement for any
reason.

 

Section 14             Assignability.  If the Company shall be merged with, or
consolidated into any other corporation, or in the event that it shall sell and
transfer substantially all of its assets to another corporation, the terms of
this Agreement shall inure to the benefit of, and be assumed by, the corporation
resulting from such merger or consolidation, or to which the Company’s assets
shall be sold and transferred.  This Agreement shall not be assignable by
Executive, but it shall be binding upon and, to the extent provided in
Section 7(a)(iv), shall inure to the benefit of, his heirs, executors,
administrators, and legal representatives.

 

Section 15             Entire Agreement.  This Agreement contains the entire
agreement between the Company and Executive with respect to the subject matter
hereof and there have been no oral or other agreements of any kind whatsoever as
a condition precedent or inducement to the signing of

 

10

--------------------------------------------------------------------------------


 

this Agreement or otherwise concerning this Agreement or the subject matter
hereof. This Agreement supersedes and replaces any prior agreements, promises,
or understandings between the Company and Executive, including the Prior
Agreement.

 

Section 16             Expenses.  Each party shall pay its or his own expenses
incident to the performance or enforcement of this Agreement, including all fees
and expenses of its counsel for all activities of such counsel undertaken
pursuant to this Agreement, except as otherwise herein specifically provided.

 

Section 17             Equitable Relief.  Executive recognizes and agrees that
the Company’s remedy at law for any breach of the provisions of Sections 10 and
11 hereof would be inadequate, and he agrees that for breach of such provisions,
the Company shall, in addition to such other remedies as may be available to it
at law or in equity or as provided in this Agreement, be entitled to injunctive
relief and to enforce its rights by an action for specific performance to the
extent permitted by law.  If Executive engages in any activities prohibited by
this Agreement or fails to satisfy Executive’s obligations under this Agreement,
he agrees to pay over to the Company all compensation, remunerations or property
of any sort received in connection with such prohibited activities; such payment
shall not impair any rights or remedies of the Company or obligations or
liabilities of Executive that such parties may have under this Agreement or
applicable law.

 

Section 18             Waivers and Further Agreements.  Any waiver of any terms
or conditions of this Agreement shall not operate as a waiver of any other
breach of such terms or conditions or any other term or condition, nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision hereof, unless it, by its own terms, explicitly provides
to the contrary, nor shall it be construed to effect a continuing waiver of the
provision being waived and no such waiver in any instance shall constitute a
waiver in any other instance or for any other purpose or impair the right of the
party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision.  Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.

 

Section 19             Amendments.  This Agreement may not be amended, nor shall
any waiver, change, modification, consent, or discharge be effected except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any such waiver, change, modification, consent, or discharge is
sought.

 

Section 20             Severability.  If any provision of this Agreement shall
be held or deemed to be, or shall in fact be, invalid, inoperative, or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the conflict
of any provision with any constitution or statute or rule of public policy or
for any other reason, such circumstance shall not have the effect of rendering
the provision or provisions in question invalid, inoperative, or unenforceable
in any other jurisdiction or in any other case or circumstance or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to the extent that such other provisions are not themselves
actually in conflict with such constitution, statute, or rule of public policy,
but this Agreement shall be reformed and construed in any such jurisdiction or
case as if such invalid, inoperative, or unenforceable provision had never been

 

11

--------------------------------------------------------------------------------


 

contained herein and such provision reformed so that it would be valid,
operative, and enforceable to the maximum extent permitted in such jurisdiction
or in such case.

 

Section 21             Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 22             Section Headings.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

Section 23             General Provisions.

 

(a)           Executive further agrees that his obligations under Sections 10
and 11 of this Agreement shall be binding upon him irrespective of the duration
of his employment by the Company, the reasons for any cessation of his
employment by the Company, or the amount of his compensation and shall survive
the termination of this Agreement (whether such termination is by the Company,
by Executive, upon expiration of this Agreement or otherwise).

 

(b)           Executive represents and warrants to the Company that he is not
now under any obligations to any person, firm, or corporation, and has no other
interest that is inconsistent or in conflict with this Agreement, or that would
prevent, limit or impair, in any way, the performance by him of any of the
covenants or duties in his employment.

 

Section 24             Gender.  Whenever used herein, the singular number shall
include the plural, the plural shall include the singular, and the use of any
gender shall include all genders.

 

Section 25             Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the law of Washington.  Venue for any
action arising from or in connection with this Agreement shall be in Spokane
County, Washington.

 

Signature Page Follows.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

MINES MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ James H. Moore

 

Name:

James H. Moore

 

Title:

Chief Financial Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Glenn M. Dobbs

 

Glenn M. Dobbs

 

13

--------------------------------------------------------------------------------